Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 15, 2018

                                       No. 04-18-00067-CR

                                          Tommy LUNA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000986-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        After we granted the court reporter’s first three requests for extensions of time to file the
reporter’s record, the reporter’s record was due on June 12, 2018. See TEX. R. APP. P. 35.1. In
our June 1, 2018 order, we warned court reporter Cynthia M. Perez Lenz as follows:
       We ORDER Cynthia M. Perez Lenz to file the reporter’s record not later than
       June 12, 2018. NO FURTHER EXTENSIONS OF TIME TO FILE THE
       REPORTER’S RECORD WILL BE GRANTED.

        Despite our express order and warning, on June 12, 2018, court reporter Cynthia M.
Perez Lenz filed a fourth notice of late record and requested an additional thirteen days to file the
record.
       The court reporter’s request is DENIED.
       We ORDER court reporter Cynthia M. Perez Lenz to file the reporter’s record in
this court within TEN DAYS of the date of this order.
        If the reporter’s record is not filed as ordered, a SHOW CAUSE ORDER shall issue
directing Cynthia M. Perez Lenz to appear on a day certain and show cause why she should not
be held in contempt for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX.
GOV’T CODE ANN. § 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not
more than $500 or confinement in the county jail for not more than six months, or both such a
fine and confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App.
2004) (noting the court’s previous action holding a court reporter in contempt for “repeatedly
fail[ing] to prepare and file the record” and “order[ing] him incarcerated . . . until the record was
finished”).
        The clerk of this court shall cause a copy of this order to be served on Cynthia M. Perez
Lenz by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court